Title: From John Adams to Mathew Carey, 30 October 1821
From: Adams, John
To: Carey, Mathew



dear Sir—
Montezillo October 30st. 1821

I have received your favour, and thank you for it—I should have written to you before but St Anthony has sent his subtarranan fires into my eyes—so that I have not been able to write or read—a word.—The little sparring at my table was alltogether my fault, and I ask your pardon; I did not give the opinion as my own but as the general opinion of this part of the Country—The facts as generally stated by you I cannot controvert; they were as grevious to me at the time, as to you—And are lamented by me still as much, as by you—But I am unable to enlarge—I will only add a pleasant recommendation to you—
First to write another volume as large—under the same title of the Olive Branch—on the History of the two Insurrections in Pennsylvania, the Gallatins Insurrection, and Fries’s insurrection; with as copious extracts from the Sermons of the Clergy in Pennsylvania, and their Prayers—and from the Speeches of Members from that State—And from the Circular letters from Members of Congress to their Constituents in that State—And from the letters and intrigues of the two Mecklingburghs among the Germans throughout that State—And from the lieing hand Bills printed in the german Language and scattered among the germans every where—Collect all these precious materials and I will warrant for a Second volume of the Olive Branch as large as the first—and which deserve to be scattered in ten thousand volumes all over the world like the first—Secondly I advise you to write a History of the State of Virginia from 1796 to 1801 with copious extracts from their proceedings of their Legislature—from the speeches made in it from the Newspapers and Pamphlets printed in it—And from the Circular printed Circular letters from Members of Congress to their Constituents in all the Southern and Western States—And I will warrant you, you may make a third volume as ample as the other two, and as deserving of dispersion throughout the World for the benifit of Mankind When you shall have written, and printed these three volumes Olive branches, I will acknowledge you entire impartiality—And I verily believe they will have a happy tendency to preserve the Union by discouraging such atrocious proceedings for the future
I am Sir with hearty good will / and sincere esteem / your friend and humble / Servant
J A